        Case: 3:19-cv-50229 Document #: 1 Filed: 09/13/19 Page 1 of 5 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION

 BRENDA K. COMBS

      Plaintiff,

 v.
                                                          Case No. 3:19-cv-50229
 NATIONAL RECOVERIES, INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, BRENDA K. COMBS, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, NATIONAL RECOVERIES, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking damages for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         BRENDA K. COMBS (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Rockford, Illinois.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         NATIONAL RECOVERIES, INC. (“Defendant”) is a foreign corporation with its

principal place of business located in Ham Lake, Minnesota.



                                                    1
       Case: 3:19-cv-50229 Document #: 1 Filed: 09/13/19 Page 2 of 5 PageID #:1




        7.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

        8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

                                   FACTUAL ALLEGATIONS

        9.      On or before July 30, 2019, U.S. Department of Education enlisted Defendant to

collect Plaintiff’s defaulted $3,948.17 federal student aid account balance.

        10.     Plaintiff’s alleged $3,948.17 account balance is a “debt” as defined by 15 U.S.C. §

1692a(5) as it relates to an obligation or alleged obligation to pay money arising out of a transaction

in which the money which is the subject of the transaction are primarily for personal, family, or

household purposes.

        11.     On July 30, 2019, Defendant sent Plaintiff an initial written communication (the

“July 30th Letter”) stating:

        This notice regarding your defaulted student loan or grant overpayment held by the
        U.S. Department of Education, is from National Recoveries, Inc.

        12.     On August 30, 2019, Defendant sent Plaintiff another written communication (the

“August 30th Letter”) stating:

        This notice regarding your defaulted student loan or grant overpayment held by the
        U.S. Department of Education, is from National Recoveries, Inc.

        14.     Because neither Defendant’s July 30th Letter nor August 30th Letter unequivocally

identified whether Defendant is seeking to collect defaulted student loan debt or grant

overpayment, Plaintiff was confused as to what Defendant was trying to collect for – defaulted

student loan debt or grant overpayment.



                                                  2
       Case: 3:19-cv-50229 Document #: 1 Filed: 09/13/19 Page 3 of 5 PageID #:1




        15.    Defendant’s July 30th and August 30th Letters caused enough confusion/uncertainty

to lead Plaintiff to question whether Defendant’s business was legitimate and reputable.

                                      CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        16.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                  Violation of 15 U.S.C. § 1692e

        17.    Section 1692e provides:

        [a] debt collector may not use any false, deceptive, or misleading representation or
        means in connection with the collection of any debt.

15 U.S.C. § 1692e

        18.    Although the word “confusing” does not appear in section 1692e, the Seventh

Circuit has “interpreted the FDCPA to prohibit confusing presentations.” See O’Boyle v. Real

Time Resolutions, Inc., 910 F.3d 338, 343 (7th Cir. 2018). Under this standard, a letter might be

literally true, but still be misleading or confusing. Id at 344.

        19.    Defendant violated 15 U.S.C. §§ 1692e(2)(A) by sending Plaintiff letters on July

30th and August 30th containing confusing language.

        20.    Specifically, neither Defendant’s July 30th Letter nor August 30th Letter

unequivocally identified whether Defendant is seeking to collect defaulted student loan debt or

grant overpayment; creating confusion/uncertainty as to what precisely Defendant was trying to

collect for.

        21.    Plaintiff may enforce the provisions of 15 U.S.C. § 1692e pursuant to section k of

the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with any
                                                   3
      Case: 3:19-cv-50229 Document #: 1 Filed: 09/13/19 Page 4 of 5 PageID #:1




provision of [the FDCPA] with respect to any person is liable to such person in an amount equal

to the sum of -

       (1)        any actual damage sustained by such person as a result of such failure;

       (2)

                  (A)    in the case of any action by an individual, such additional damages
                         as the court may allow, but not exceeding $1,000.00; or

       (3)        in the case of any successful action to enforce the foregoing liability, the
                  costs of the action, together with reasonable attorney's fees as determined
                  by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.         a finding that Defendant violated 15 U.S.C. § 1692e;

       B.         an award of any actual damages sustained by Plaintiff;

       C.         an award of such additional damages, as the Court may allow, but not exceeding

                  $1,000.00;

       D.         an award of costs of this action, together with reasonable attorney’s fees as

                  determined by this Court; and

       E.         an award of such other relief as this Court deems just and proper.




                                                   4
       Case: 3:19-cv-50229 Document #: 1 Filed: 09/13/19 Page 5 of 5 PageID #:1




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: September 13, 2019                                     Respectfully submitted,

                                                              BRENDA K. COMBS

                                                              By: /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              Victor T. Metroff
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com
                                                              vmetroff@sulaimanlaw.com




                                                  5
